Dismissed and Memorandum Opinion filed July 27, 2006







Dismissed
and Memorandum Opinion filed July 27, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00340-CV
____________
 
JULIO FAT CANO, Appellant
 
V.
 
WIESNER DODGE, INC. B TOMBALL and 
DAIMLER CHRYSLER MOTORS CORPORATION, Appellees
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause
No. 789620
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 6, 2006.  On July 17, 2006, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July
27, 2006.
Panel consists of Chief Justice Hedges and Justices Yates and Guzman.